DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-10 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-VIII and X, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-12, and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dervaux (US 20070231150).
Regarding claim 1, Dervaux discloses An assembly for a turbine engine comprising: a monolithic body (Figure 2, item 2 shows a full monolithic body), comprising: an inner band and an outer band radially spaced from the inner band (Figure 2, item 3 shows an outer band and item 4 shows an inner band, both of them being monolithic with each other); a pocket surface in one of the inner or outer bands defining a recess (Figure 2 shows pockets 7 and 8 in the inner and outer bands); and an airfoil comprising an outer wall defining a pressure side and a suction side (Figure 2, item 2 shows the airfoil and Par. 0002 describes them being vanes for a turbine engine, meaning it has pressure and suction sides), a first end radially extending from the other of the inner or outer bands (Figure 2 shows an insert that is a part of the airfoil and thereby being treated as such, with a first end extending from the inner band (15). Alternatively, the first end could be the outer airfoil surface extending radially outward of the inner flange item 4), and a second end radially extending into the recess to define a gap between the airfoil and the one of the inner or outer bands (Figure 2 shows a second end 13 of the airfoil portion (6) that extends into the pocket and Figures 3-6 show a gap between the airfoil portion (6) and the outer band (14)).
Regarding claim 2, Dervaux discloses a support structure at least partially closing the gap and coupled to at least one of the second end or the pocket surface (Figures 3-5, item 16).
Regarding claim 11, Dervaux discloses the support structure extends along an entire axial length of the airfoil (Pars. 0044 and 0051 describe that the seal 16 is located around the periphery of the airfoil section 6 and seals the space between 14 and 6 to eliminate leaks, meaning it extends the entirety of the way around the airfoil 6 and thereby extends for its entire axial length).
Regarding claim 12, Dervaux discloses the support structure is coupled by at least one coupling point to the at least one of the second end or the pocket surface (Figures 3-5 show the seals 16 coupled to the airfoil portion 6).
Regarding claim 16, Dervaux discloses the support structure fully closes the gap (Figures 4 and 5 both show seals 16 that fully close the gap).
Regarding claim 17, Dervaux discloses the airfoil comprises a static vane in one of a compressor or a turbine section in the turbine engine (Par. 0021).
Regarding claim 18, Dervaux discloses the monolithic body further comprises a vane extending fully between the inner band and the outer band (Figure 2, item 2 shows the vanes being monolithic and Figure 1 shows multiple vanes adjacent each other).
Regarding claim 19, Dervaux discloses the monolithic body further comprises a pair of airfoils and a corresponding pair of recesses in the one of the inner or outer bands, the pair of airfoils having first ends radially extending from the other of the inner or outer bands and second ends radially extending into the pair of recesses, with the vane positioned circumferentially between each airfoil in the pair of airfoils (Figure 1 shows four airfoils in a monolithic array, meaning there are two with the properties provided and one more monolithic vane between them).
Regarding claim 20, Dervaux discloses A turbine engine, comprising: a compressor, a combustor, and a turbine in axial arrangement (Par. 0002 describes a turbomachine, which would naturally have a combustor between the turbine and compressor); and an assembly in at least one of the compressor or the turbine (Par. 0001-0002), the assembly having a monolithic body (Figure 2, item 2 shows a full monolithic body) comprising: an inner band and an outer band radially spaced from the inner band (Figure 2, item 3 shows an outer band and item 4 shows an inner band, both of them being monolithic with each other); a pocket surface in one of the inner or outer bands defining a recess (Figure 2 shows pockets 7 and 8 in the inner and outer bands); and an airfoil comprising an outer wall defining a pressure side and a suction side (Figure 2, item 2 shows the airfoil and Par. 0002 describes them being vanes for a nozzle of a turbine engine, meaning it has pressure and suction sides), a first end radially extending from the other of the inner or outer bands (Figure 2 shows an insert that is a part of the airfoil and thereby being treated as such, with a first end extending from the inner band (15). Alternatively, the first end could be the outer airfoil surface extending radially outward of the inner flange item 4), and a second end radially extending into the recess to define a gap between the airfoil and the one of the inner or outer bands (Figure 2 shows a second end 13 of the airfoil portion (6) that extends into the pocket and Figures 3-6 show a gap between the airfoil portion (6) and the outer band (14)).
Regarding claim 21, Dervaux discloses a support structure at least partially closing the gap, wherein the support structure comprises a protrusion (Figures 3-5, item 16 show a support structure closing the gap that comprises a protrusion from the airfoil (6)).
Regarding claim 22, Dervaux discloses An assembly for a turbine engine comprising a monolithic body (Figure 2, item 2 shows a full monolithic body) having an inner band, an outer band radially spaced from the inner band (Figure 2, item 3 shows an outer band and item 4 shows an inner band, both of them being monolithic with each other), a recess in one of the inner or outer bands (Figure 2 shows pockets 7 and 8 in the inner and outer bands), and a vane having a root at the other of the inner or outer bands (Figure 2 shows an insert that is a part of the airfoil and thereby being treated as such, with a first end extending from the inner band (15). Alternatively, the first end could be the outer airfoil surface extending radially outward of the inner flange item 4) and a second tip located within the recess and free of the one of the inner or outer bands (Figure 2 shows a second end 13 of the airfoil portion (6) that extends into the pocket and Figures 3-6 show a gap between the airfoil portion (6) and the outer band (14)).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The base prior art does not describe an intent to break the seal structure during operation and from the figures it appears that if the seal was broken during operation it would fall out of the structure and no longer provide its intended purpose. While there are references such as Jones (US 20200040753) that show a seal that is intended to be broken, these structures only provide their intended purpose and stay useable if the seal is encased in a cavity in such a way that it is impossible for it to slip out in its original orientation. There is no reason why it would have been obvious to modify any of the base references found with a breakable seal such as Jones because the base references do not provide completely enclosed structures to maintain the position of the seal even after breaking the structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has cited various art showing monolithic and separated vane structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745